Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10635572 ( See Translation).
    Claim 8 , CN 10635572 ( See Translation) discloses a low-power Bluetooth intelligent vehicle lock and a public bicycle system using a space-time secure Internet of Things technology of the vehicle lock, and specifically discloses the following technical features (see pages 1-6 of the specification): In the implementation, Bluetooth intelligent vehicle lock (equivalent to vehicle electronic equipment), mobile phone client (equivalent to external electronic equipment) and cloud (equivalent to server) exchange data through a series of information transmission protocols based on space-time security (equivalent to disclosing a communication system}, the cloud can grasp the status of users and vehicles in real-time. The user finds a car directly by the naked eye and uses it. Similar to the first case, the license plate number is directly input in the APP, the cloud determines whether the vehicle ID is occupied by another user {equivalent to the electronic device for transmitting vehicle information of the vehicle to the server), and if so, the reservation fails: otherwise, the cloud sends the Bluetooth number of the vehicle to the APP, and the user simply turns on the Bluetooth switch on and connects to the vehicle before arriving at the vehicle. In the unlocking process, when the user interacts with the Bluetooth smart car lock through the client terminal, based on the following protocol: after the client establishes Bluetooth connection with the vehicle, the CPU of the built-in Bluetooth module of the vehicle calculates the time interval t0 between the time and the time of opening the Bluetooth switch, generates a random code X0 by combining the ID of the vehicle and the user ID, and generates a dynamic unlocking key X by using the existing cryptographic algorithm, at the same time, Bluetooth sends the random code XO to the client, and the APP is transmitted to the cloud; the cloud generates the dynamic key X1 by the same algorithm, and transmitting the mobile phone as a medium (equivalent to the server, for generating a first dynamic password according to the vehicle information, the second time, the stored first password corresponding information, by a preset ride, and transmitting the first dynamic password to the electronic device} to the vehicle, the CPU matches X1 with X, after the matching passes, triggering a solenoid valve operation (corresponding 210404 2010.2 to the electronic device for transmitting a connection request including the first dynamic password to the in-vehicle electronic device upon receipt of the first dynamic password transmitted from the server, and transmitting information to the in-vehicle electronic device upon successful connection with the in-vehicle electronic device; the on-board electronic device, upon receiving the connection request sent by the electronic device that includes the first dynamic password, generating a second dynamic password by the preset rude according to a first time when the connection request is received, the stored first password information, and the vehicle information, and receiving information transmitted by the electronic device when it is determined that the second dynamic password matches the first dynamic password); at the same time, the CPU starts timing to judge the key timeliness; if the timing exceeds t (the difference between the first time and the second time is less than or equal to a preset length of time), deemed to be a key failure, at which time the CPU sends an instruction to Bluetooth and feeds back password failure information to the client through Bluetooth, while controlling the Bluetooth to disconnect, and the user needs to reacquire the key; if not, the user may successfully unlock by unlocking the handle.

it follows that the claimed subject matter differs from the subject matter disclosed in CN 10635572 ( See Translation) in that the second time in the claim is the second time when the server receives the vehicle information.

Based on the above distinguishing features, it can be determined that the technical problem actually solved by the technical solution claimed in this claim with respect to the comparative CN 10635572 ( See Translation) is how to determine the moment of generating the dynamic password. However, the technical solution of CN 10635572 ( See Translation) includes that the reservation process and the vehicle unlocking process are performed continuously in a short time frame, that is, "the user finds a vehicle directly by the naked eye and uses it" (see paragraph 32 of the specification}, in which case the person skilled in the art is motivated to think that said second time is the second  when the server receives said vehicle information via the user char(39)s handset APP, which does not require inventive work. Thus, it would have been obvious to the person of ordinary skill in the art at the effective filing date of the claimed invention to use the second time when the server receives the vehicle information as suggested in the CN 10635572 ( See Translation) for the purpose of providing the vehicle information.

Claims 1, 6 and 7 claim an on-board electronic device, an electronic device and a server, respectively, the specific functions of which are reviewed in claim 8. In addition, it is conventional in the art to provide processing components and/or connected storage components in the devices and servers to implement corresponding processing and storage functions for production purposes. 

Claims 2-5 9, and 11-13, directly or indirectly, claim 1 , it has disclosed (see above) that a Bluetooth low energy vehicle lock comprises a Bluetooth low energy module 16 integrating Bluetooth 11 (corresponding to the in-vehicle electronic device also comprising Bluetooth components} and CPU 12 (corresponding to the first processing component, which in particular communicates with an external electronic device via the Bluetooth component). CN 10635572 ( See Translation)  also discloses “when the lock information and the lock charge information are provided to the user through the Bluetooth device of the lock,” and "when the lock information and the lock charge information are provided to the user through the Bluetooth device of the lock. On this basis, those skilled in the art will readily appreciate that the CPU of the in-vehicle electronic device is also adapted to transmit the information to the electronic device carried by the owner of the vehicle for display by the in-vehicle electronic device upon receipt of a connection request transmitted by the electronic device carried by the owner of the vehicle. Second, when the vehicle is an automobile, the on-board electronic device includes an electronic ink display screen for displaying annual inspection and/or insurance information of the vehicle, which can be set by those skilled in the art according to specific technical requirements without inventive effort. In addition, generating a dynamic cryptogram based on the corresponding random number seed and the static cryptogram is a conventional means in the art. 

Claim 9 claims a method of receiving information by an on-board electronic device, comparative CN 10635572 ( See Translation)  discloses a low-power Bluetooth intelligent vehicle lock and a public bicycle system using a space-time secure Internet of Things technology of the vehicle lock, and specifically discloses the following technical features (see pages 1-6 of the specification): In the 210404 2010.2
Bluetooth intelligent vehicle lock (equivalent to vehicle electronic equipment, mobile phone client (equivalent to external electronic equipment) and cloud (equivalent to server) exchange data through a series of information transmission protocols based on space-time security, the cloud can grasp the user and the vehicle use status in real-time. The user finds a car directly by the naked eye and uses it. Similar to the first case, the license plate number is directly input in the APP, and the cloud determines whether the vehicle [ID is occupied by other users, and if as, the reservation fails; otherwise, the cloud sends the Bluetooth number of the vehicle to the APP, and the user simply turns on the Bluetooth switch on and connects to the vehicle before arriving at the vehicle. In the unlocking process, when the user interacts with the Bluetooth smart car lock through the client terminal, based on the following protocol: After the client establishes Bluetooth connection with the car, the CPU of the vehicle built-in Bluetooth module calculates the time interval to between the time instant and the time instant when the Bluetooth switch is turned on, generating a random code XO in combination with the ID of the vehicle and the user 1D, and generating a dynamic unlocking key X using an existing cryptographic algorithm (equivalent to generating a second dynamic password by a preset rule according to a first time when the connection request including the first dynamic password is received, stored first password information, and vehicle information is received when a connection request including the first dynamic password is received from an external electronic device}, at the same time, Bluetooth sends random code XG to client, and APP transmits to cloud. The cloud generates the dynamic key X41 by the same algorithm, and transmitting to the vehicle (equivalent to the first dynamic password being the vehicle information of the vehicle transmitted by the server according to the electronic device, the second time, and the first password corresponding information stored in the server, generating and sending a dynamic password to the electronic device by the preset rule, the first password corresponding information matches the first password information), when the CPU matches X1 with X, and after the matching passes, triggers the solenoid valve to operate (equivalent to receiving information sent by the external electronic device when it is determined that the second dynamic password matches the first dynamic password); at the same time, the CPU starts timing to judge the key timeliness; if the timing exceeds t (the difference between the first time and the second time is less than or equal to a preset length of time), deemed to be a key failure, at which time the CPU sends an instruction to Bluetooth and feeds back password failure information to the client through Bluetooth, while 210404 2010.2
controlling the Bluetooth to disconnect, and the user needs to reacquire the key; if not timed out, the user may successfully unlock through the unlock handle (hereby disclosing a method of receiving information by the on-board electronic device).

it follows that the claimed subject matter differs from the subject matter disclosed in CN 10635572 ( See Translation)  in that the second time in the claim is the second time when the server receives the vehicle information.
Thus, it would have been obvious to the person of ordinary in the art before the effective filing date of the claimed invention to use the second time when the server receives the vehicle information as the person skilled in the art is motivated to think that said second time is the second time when the server receives said vehicle information via the user char(39)s handset APP for the purpose of providing the vehicle information.

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishan( 2022/0114245) is cited to show a system which is considered pertinent to the claimed invention.

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476